DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-2, 10-15, 18-19 are amended.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Moon (US Pub 2003/0117356) discloses a display panel provided with resistance compensation circuit arranged between an output end of the scanning drive circuit and a corresponding scanning line (see fig. 5A; par 0062); 
However Moon alone or in combination with other prior art of record fails to disclose a detection method, comprising: obtaining a gate drive signal of a scanning line in a current group of scanning lines from a plurality of groups of scanning lines; externally connecting to a compensation resistor having an adjustable resistance value and adjusting the resistance value of the compensation resistor; storing the resistance value of the current compensation resistor as a resistance compensation value of the current group of scanning lines when the gate drive signal after adjustment satisfies a 
Claims 2-11 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 12, Moon (US Pub 2003/0117356) discloses a display panel provided with resistance compensation circuit arranged between an output end of the scanning drive circuit and a corresponding scanning line (see fig. 5A; par 0062); 
However Moon alone or in combination with other prior art of record fails to disclose a drive method, comprising: looking up, according to the location of a current data line, a preset gate drive resistance compensation table adapted to a corresponding resistance compensation value to compensate an output signal; wherein the gate drive resistance compensation table is obtained by: obtaining a gate drive signal of a scanning line in a current group of scanning lines from a plurality of groups of scanning lines; externally connecting to a compensation resistor having an adjustable resistance value and adjusting the resistance value of the compensation resistor; storing the resistance value of the current compensation resistor as a resistance compensation value of the current group of scanning lines when the gate drive signal after adjustment satisfies a preset target gate drive signal condition; writing the location of the current 
With respect to claim 13, Moon (US Pub 2003/0117356) discloses a display panel provided with resistance compensation circuit arranged between an output end of the scanning drive circuit and a corresponding scanning line (see fig. 5A; par 0062); 
However Moon alone or in combination with other prior art of record fails to disclose the resistance compensation circuit comprises: a memory, storing a gate drive resistance compensation table; and a resistance value selection circuit, reading a resistance compensation value corresponding to the location of the current scanning line from the memory and performing resistance compensation on the output end of the current scanning drive circuit according to the resistance compensation value; wherein the gate drive resistance compensation table is obtained by: obtaining a gate drive signal of a scanning line in a current group of scanning lines from a plurality of groups of scanning lines; externally connecting to a compensation resistor having an adjustable resistance value and adjusting the resistance value of the compensation resistor: storing the resistance value of the current compensation resistor as a resistance compensation value of the current group of scanning lines when the gate drive signal after adjustment satisfies a preset target gate drive signal condition: writing the location of the current group of scanning lines and the corresponding resistance 
Claims 14-19 are allowed for being directly or indirectly dependent on allowed independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUJIT SHAH/Examiner, Art Unit 2624             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624